65 N.J. 235 (1974)
323 A.2d 449
ROBERT A. DEVANEY, AN INFANT BY HIS GUARDIAN AD LITEM JOHN R. DEVANEY AND JOHN R. DEVANEY AND JEANNE DEVANEY, INDIVIDUALLY, PLAINTIFFS-RESPONDENTS,
v.
LOUIS SARNO AND CENTRAL VOLKSWAGEN INC., DEFENDANTS AND VOLKSWAGEN OF AMERICA, INC., DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued June 3, 1974.
Decided June 10, 1974.
Mr. John T. Dolan argued the cause for appellants (Messrs. Crummy, O'Neill, Del Deo & Dolan, attorneys; Messrs. Herzfeld & Rubin, P.C. of the New York Bar, of Counsel).
Mr. Arthur C. Gundersdorf argued the cause for respondents.
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division, 125 N.J. Super. 414.
For affirmance  Chief Justice HUGHES, and Justices JACOBS, HALL, MOUNTAIN, SULLIVAN, PASHMAN and CLIFFORD  7.
For reversal  None.